DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 was filed after the mailing date of the Non-final office action on 10/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 11-17 are canceled.
	Claims 24 and 25 are newly added.
	Claims 1-10, and 18-25 are examined as follows.

Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claims 1-10, 18-23, and 25) and II (claim 24) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Invention I directed to claims 1-10, 18-23, and 25) as claimed does not require the particulars of the subcombination (claim 24) as claimed because the welding system of claims 1-10, 18-23, and 25 does not require the first and second welding power supply units configured to received input power from a power source, and condition the input power to provide welding output power as claimed in the subcombination of claim 24.  The subcombination has separate utility such as each of the first, second, and third welding power supply unit is able to communicate with the computing system via a first network connection type (i.e., wire), wherein combination has the first and second welding power supply units communicating to external device via a third welding power supply via a wireless connection.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 25 is objected to because of the following informalities: it is suggested to delete the term “the external computing system” in lines 2 and 5, and replace with the term “the external computing device” as cited in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 to 10 and 18 to 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 1 to 10 and 18 to 25 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1
Each of Claims 1 to 10 and 18 to 23, and 25 involve collecting and processing data similar to the abstract ideas found in Electric Power Group. Specifically, each of Claims 1 to 10 and 18 to 23, and 25 recites observations or judgements or evaluations that can practically performed in the human mind or with the aid of pen and paper, which is a mental process under the 2019 PEG.  Additionally, each of Claims 1 to 10 and 18 to 23, and 25 recites instructions (rules) for managing interactions between people, namely, humans following rules, which is a certain method of organizing human activity under the 2019 PEG.  Accordingly, each of Claims 1 to 10 and 18 to 23, and 25 recites an abstract idea.
Specifically, Claim 1 recites a welding power supply unit comprising:
power conversion circuitry configured to receive input power from a power source via one or more power lines, condition the input power and provide output power (additional element); [and]
a communication system (additional element), comprising:
a communication circuit (additional element) configured to: 
receive a first set of data, via the one or more power lines, from a first welding power supply unit coupled to the one or more power lines (observation, which is a mental process under the 2019 PEG);
receive a second set of data, via the one or more power lines, from a second welding power supply unit coupled to the one or more power lines (observation, which is a mental process under the 2019 PEG);
a processor (additional element) configured to:
convert the first set of data into a third set of data and the second set of data into a fourth set of data for transmission to an external computing device (judgement or evaluation, which is a mental process under the 2019 PEG);
aggregate the third set of data and the fourth set of data into a fifth set of data (judgement or evaluation, which is a mental process under the 2019 PEG); and
transmit the fifth set of data to the external computing device via a different network connection than the one or more power lines (evaluation, which is a mental process under the 2019 PEG).
Claim 18 recites a device configured to communicate data via one or more alternating current (AC) power lines, comprising:
a processor configured to:
receive input power from a power source via the one or more AC power lines (observation, which is a mental process under the 2019 PEG); 
receive a first set of data, via the one or more AC power lines, at a first welding power supply unit configured to perform a welding operation, from a second welding power supply unit coupled to the one or more AC power lines (observation, which is a mental process under the 2019 PEG); -3-U.S. Application Serial No. 14/575,825 Amendment under 37 C.F.R. 1.312 
receive a second set of data, via the one or more AC power lines, at the first welding power supply unit, from a third welding power supply unit coupled to the one or more AC power lines (observation, which is a mental process under the 2019 PEG); 
aggregate the first set of data and the second set of data to a third set of data for transmission to an external computing device (judgement or evaluation, which is a mental process under the 2019 PEG); [and]
transmit the third set of data to the external computing device via a different network connection than the one or more AC power lines (evaluation, which is a mental process under the 2019 PEG).
As indicated above, each of independent Claims 1 and 18 (and their respective dependent Claims (2 to 10 and 19 to 23) recites at least one step or instruction performable in the human mind or involving interactions between people, namely, humans following rules, which are grouped as a mental process or a certain method of organizing human activity under the 2019 PEG. Thus, each of the above-identified claims recites an abstract idea (underlined above in independent Claims 1 and 18) along with one or more additional elements (bolded above in independent Claims 1 and 18).  
Further, dependent Claims 2 to 10 and 19 to 23, and 25 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 18 (and their respective dependent Claims 2 to 10 and 19 to 23) is not integrated into a practical application under the 2019 PEG because the additional elements (identified in bold text above in independent Claims 1 and 18) either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use. More specifically, the additional elements of: a power conversion circuitry, a communication system/communication circuit/processor and one or more power lines are generically recited computer elements in independent Claims 1 and 18 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 18 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., communication circuit as claimed in Claim 1 or processor as claimed in Claim 18).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 18 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claims 1 and 18 (and their respective dependent claims) are each directed to an abstract idea under the 2019 PEG. 
Step 2B
None of Claims 1 to 10 and 18 to 23, and 25 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of a power conversion circuitry, a communication circuit/processor and one or more power lines. These additional elements are generically claimed computer components that enable the collection, processing and transmission of data by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data. The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Per Applicant’s specification, the communication system (communication circuit in Claim 1 or processor in Claim 18) may be a programmable logic controller (PLC) or a computing device that receives data from various welding components (e.g., wire feeder 14) via any wired or wireless medium and transmits the received data over power lines coupled to the AC power source 30. For instance, the communication system 38 may receive data from various components via wireless devices such as IEEE 802.15.1 Bluetooth®, IEEE 802.15.4 with or without a ZigBee® stack, IEEE 802.llx Wi-Fi, wired communications service such as IEEE 802.3 Ethernet, RS-232, RS-485, or any of the telecommunication MODEM standards such as V.32 etc. (paragraph 22). The communication system 38 may include certain components to enable it to send and receive data via power lines. For example, as shown in FIG. 2, the communication system 38 may include a communication component 40, a processor 42, a memory 44, a storage 46, input/output (11O) ports 48, and the like (paragraph 23). The processor 42 or multiple processors of the communication system 38 may be capable of executing computer-executable code (paragraph 24). The memory 44 and the storage 46 may be any suitable articles of manufacture that can serve as media to store processor-executable code, data, or the like (paragraph 24). These articles of manufacture may represent computer-readable media (i.e., any suitable form of memory or storage) that may store the processor-executable code used by the processor (paragraph 24). The memory 44 and the storage 46 may also be used to store data, analysis of data, and the like (paragraph 24). The memory 44 and the storage 46 may represent non-transitory computer-readable media (i.e., any suitable form of memory or storage) that may store the processor-executable code used by the processor 42 (paragraph 24). Network 50 may facilitate communication of data between, for example, three welding power supply units: a first welding power supply unit 52, a8 65543second welding power supply unit 54, and a third welding power supply unit 56 (paragraph 26). Each welding power supply unit 52, 54, 56 may receive AC power from the AC power source 30 via AC power lines 58 and may communicate with each other using the AC power lines 58 (paragraph 27). To facilitate this communication, each welding power supply unit 52, 54, and 56 may employ communication systems 62, 64, 66 to transmit data via the AC power lines 58 for the welding power supply units 52, 54, 56 to communicate or transmit data between each other (paragraph 27). The communication systems 62, 64, 66 may communicate via the AC power lines 58 using IEEE 1139 Broadband Over Power Line technology (BPL), IEEE 1901.2 G3 Power Line Communications (PLC), or the like (paragraph 32).
As such, the communication system (communication circuit as claimed in Claim 1 or processor as claimed in Claim 18) is simply a generic computer component that executes the above-identified instructions (rules) to enable each welding power supply unit to communicate with other welding power supply units. Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the power conversion circuitry, communication circuit/processor or one or more power lines.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing or welding arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing or welding industry arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., the power conversion circuitry, communication circuit/processor or one or more power lines) because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified generic computer limitations in Claims 1 to 10 and 18 to 23, and 25 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 10 and 18 to 23, and 25 are directed to applying an abstract idea (as identified above) on a general purpose computer (communication circuit as claimed in Claim 1 or processor as claimed in Claim 18) without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 10 and 18 to 23, and 25 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 18 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the conducting a wagering game with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 10 and 18 to 23, and 25 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 10 and 18 to 23, and 25 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 1 to 10 and 18 to 23, and 25 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the communication system enables communication between the external computing system and each of the first welding power supply unit and the second welding power supply unit via the one or more power lines and via the communication system” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification discloses, the communication system enables communication between the external computing system/device and each power supply unit via a different network connection than the one or more power lines (also recited in lines 16 and 17 of claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In particular, the limitations “the communication system enables communication between the external computing system and each of the first welding power supply unit and the second welding power supply unit via the one or more power lines and via the communication system” are in conflict over which the limitations recited in lines 16 and 17 of claim 1, wherein the communication system enables communication between the external computing system/device and each power supply unit via a different network connection than the one or more power lines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10, 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110073569 to Rappl et al. (“Rappl”), in view of US 7049547 B1 to Brunner et al. (“Brunner”).

Regarding claim 1, Rappl discloses, a welding power supply unit (see welding system in Fig. 11) comprising:
power conversion circuitry (see auxiliary power conversion unit 150 in Fig. 11) configured to receive input power from a power source (see primary power 142 in Fig. 11) via one or more power lines (see power lines 154 in Fig. 11), condition the input power, and provide output power (disclosed in para 0050 “The auxiliary power conversion unit 150 is configured to receive primary power at a high voltage and output auxiliary power at a lower voltage”);
a communication system comprising:
a communication circuit (see the RT unit 152 comprises the communication power interface modules 100, 100’, 174, and 174’ in Fig. 11) configured to:
receive a first set of data (see Fig. 11, wherein the RT unit 152 receives the first data from power supply 138 and as disclosed in 0055 “power supply 138 includes a communication power interface module 176 configured to transmit, receive, and process data to and from power line 154”), via the one or more power lines (154), from a first welding power supply unit (weld power supply 138 in Fig. 11) coupled to the one or more power lines (154);
receive a second set of data (see Fig. 11, wherein the RT unit 152 receives the second data from power supply 140 and as disclosed in 0055 “power supply 140 includes a communication power interface module 178 that transmits, receives, and processes data to and from the primary power line 154”), via the one or more power lines (154), from a second welding power supply unit (weld power supply 140 in Fig. 1) coupled to the one or more power lines (154);
process the first of data (data received from power supply 138) into the third set of data (data after processed by the communication power interface module 100), and the second set of data (data received from power supply 140) into a fourth set of data (data after processed by the communication power interface module 100’) for transmission to an external computing device (see auxiliary power distribution unit 156, and disclosed in para 0055 “The RT unit 152 also includes a first plurality of communication power interface modules 100 and 100', which are configured to transmit, receive, and process data transmitted to and from the auxiliary power distribution unit 156 via auxiliary power line 158”);
aggregate the third set of data and the fourth set of data (see data after processed by communication power interface modules 100, 100’ are merged before it is delivered by the power line 158 as seen in Fig. 11); and
transmit the aggregated third and fourth sets of data (see Fig. 11) to the external computing device (156) via a different network connection (power line 158) than the one or more power lines (154).
However, Rappl does not explicitly disclose, the processor that is configured to convert the first set of data into a third set of data and convert the second set of data into a fourth set of data, then aggregate the third and fourth set of data into a fifth set of data for transmission to an external computing device.
Nonetheless, Brunner teaches, two or more welding power supply units 1 and 27 as seen in Fig. 2 and 3, as disclosed in Col. 5 lines 26-45, and Col. 6 lines 59-67, each comprises a communication unit 36 or 37 with a controller 4 or 30, a modulation module 42 or 43, and a demodulation module 44 or 45 to convert data or welding parameters into a corresponding data protocol, and the data could be synchronized by one of the two or more welding power supply units which is functioned as a master welding unit and the synchronized data is able to be transmit to the external computing device 48 or 46 via a different network connection than the one or more power lines. 

    PNG
    media_image1.png
    763
    803
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the communication circuit/communication interface modules of Rappl wherein the communication circuit/the communication interface modules comprises a processor that is configured to convert the first set of data into a third set of data and convert the second set of data into a fourth set of data, then aggregate the third and fourth set of data into a fifth set of data for transmission to an external computing device suggested/taught by Brunner in order to able to run a welding process in synchronization/aggregation with the master welding device and enable data to be downloaded from the external device as seen in Fig. 3 and disclosed in Col. 5 lines 26-45, and Col. 6 lines 59-67.

Regarding claim 2, Brunner teaches, the communication circuit (36, 37) is configured to convert the first set of data into the third set of data by demodulating the first set of data to generate a demodulated set of data; and converting the demodulated set of data into a digital set of data (Col. 5 lines 26-45).

Regarding claim 10, Brunner teaches, wherein the fifth set of data is sent to the external computing device via a wire or wireless connection (see Fig. 3).

Regarding claim 18, Rappl discloses, a device (see Fig. 11) configured to communicate data via one ore more alternating current (AC) power lines (154), comprising:
a processor (combination of powerline communication interface 100, 100’, and 174, 174’) configured to:
receive input power from a power source (142) via the one or more AC power lines (154);
receive a first set of data (data from power supply 138), via the one or more AC power lines (154), at a first welding power supply unit (RT unit 152) configured to perform a welding operation (disclosed in para 0059 “The pendants 48, 48' are still designed to provide power to one or more auxiliary devices 58, 58', 60, 60' at the location of one or more welds.  That is, the pendants 48, 48' provide a user with both remote control of the welding settings as well as a remote source of auxiliary power for one or more welds”), from second welding power supply unit (138) coupled to the one or more AC power lines (154);
receive a second set of data (data from power supply 140), via the one or more AC power lines (154), at the first welding power supply unit (152), from third welding power supply unit (140) coupled to the one or more AC power lines (154);
aggregate the first set of data and the second set of data (see data after processed by communication power interface modules 100, 100’ are merged before it is delivered by the power line 158 as seen in Fig. 11) for transmission to an external computing device (see remote power and interface 48, 48’) ; and
transmit the first set and second set of data (see Fig. 11) to the external computing device (48, 48’) via a different network connection (power line 158) than the one or more AC power lines (154).
However, Rappl does not explicitly disclose, the processor that is configured to aggregate the first and second set of data into a third set of data for transmission to an external computing device.
Nonetheless, Brunner teaches, two or more welding power supply units 1 and 27 as seen in Fig. 2 and 3, as disclosed in Col. 5 lines 26-45, and Col. 6 lines 59-67, each comprises a communication unit 36 or 37 with a controller 4 or 30, a modulation module 42 or 43, and a demodulation module 44 or 45 to convert data or welding parameters into a corresponding data protocol, and the data could be synchronized by one of the two or more welding power supply units which is functioned as a master welding unit and the synchronized data is able to be transmit to the external computing device 48 or 46 via a different network connection than the one or more power lines. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the communication circuit/communication interface modules of Rappl wherein the communication circuit/the communication interface modules comprises a processor that is configured aggregate the first and second set of data into a third set of data for transmission to an external computing device suggested/taught by Brunner in order to able to run a welding process in synchronization/aggregation with the master welding device and enable data to be downloaded from the external device as seen in Fig. 3 and disclosed in Col. 5 lines 26-45, and Col. 6 lines 59-67.

Regarding claim 23, Rappl discloses, wherein the communication circuit (152) is configured to receive the first set of data from a welding tool or accessory used in a welding process (104).

Regarding claim 25, Rappl discloses, wherein the communication system (RT 152) enables communication between the external computing system (156) and each of the first welding power supply unit and the second welding power supply unit (138, 140) via the one or more power lines (154) and via the communication system (152), wherein the first welding power supply unit and the second welding power supply unit do not have direct links to the external computing system (see Fig. 11, wherein the power supply units 138, 140 is communicated with the external device 156 via RT 152).

Claims 3-9, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110073569 to Rappl et al. (“Rappl”), in view of US 7049547 B1 to Brunner et al. (“Brunner”), and in further view of US 20160158869 to Trinnes et al. (“Trinnes”).

Regarding claims 3-9, and 22 Rappl in view of Brunner discloses substantially all the limitations as claimed in claim 1. 
However:
Regarding claim 3, Rappl in view of Brunner does not explicitly disclose, wherein the first set of data comprises analog data.
Nonetheless, Trinnes teaches, wherein the first set of data comprises analog data (disclosed in para 0031 “If the parameters are analog parameters, then such analog parameters are first converted into digital values, e.g., by using an analog-to-digital converter”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first set of data of Rappl in view of Brunner, wherein the first set of data comprises analog data as suggested/taught by Trinnes in order to obtain an analog data received by a welding power supply unit since it is known that the AC power source is configured to supply power to the welding power supply unit in form of analog data as disclosed in para 00310by Trinnes.

Regarding claim 4, Rappl in view of Brunner does not explicitly disclose, wherein the first set of data comprises encoded data.
Trinnes teaches, wherein the first set of data comprises encoded data (disclosed in para 0026 and 0031 “OFDM techniques allow for high-speed data communication by encoding data on multiple, simultaneous carrier frequencies that are distinct from each other…If the parameters are analog parameters, then such analog parameters are first converted into digital values, e.g., by using an analog-to-digital converter”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first set of data of Rappl in view of Brunner, wherein the first set of data comprises encoded data as suggested/taught by Trinnes in order to obtain a high-speed data communication as disclosed in para 0026 by Trinnes.

Regarding claim 5, Rappl in view of Brunner does not explicitly disclose, wherein the encoded data is encoded using an Orthogonal Frequency Division Multiplex (OFDM) scheme or a Code division multiple access (CDMA) scheme along with at least one symbol encoding scheme.
Trinnes teaches, wherein the encoded data is encoded using an Orthogonal Frequency Division Multiplex (OFDM) scheme or a Code division multiple access (CDMA) scheme along with at least one symbol encoding scheme (disclosed in para 0026 and 0031 “OFDM techniques allow for high-speed data communication by encoding data on multiple, simultaneous carrier frequencies that are distinct from each other…If the parameters are analog parameters, then such analog parameters are first converted into digital values, e.g., by using an analog-to-digital converter”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first set of data of Rappl in view of Brunner, wherein the first set of data is the encoded data is encoded using an Orthogonal Frequency Division Multiplex (OFDM) scheme or a Code division multiple access (CDMA) scheme along with at least one symbol encoding scheme as suggested/taught by Trinnes in order to obtain a high-speed data communication as disclosed in para 0026 by Trinnes.

Regarding claim 6, Rappl in view of Brunner does not explicitly disclose, wherein the at least one symbol encoding scheme comprises a Differential Bi-Phase (DBPSK) scheme, a Coherent Bi-Phase (BPSK) scheme, a Differential Quadrature Phase (DQPSK) scheme, an Offset Quadrature Phase (O-QPSK) scheme, a Differential 8 Phase Shift Keying (D8PSK) scheme, an 8 Phase Shift Keying (8-PSK) scheme, an 8 Quadrature Amplitude Modulation (8-QAM) scheme, a 16-Quadrature Amplitude Keying (16-QAM) scheme, or any combination thereof.
Trinnes teaches, wherein the at least one symbol encoding scheme comprises a Differential Bi-Phase (DBPSK) scheme, a Coherent Bi-Phase (BPSK) scheme, a Differential Quadrature Phase (DQPSK) scheme, an Offset Quadrature Phase (O-QPSK) scheme, a Differential 8 Phase Shift Keying (D8PSK) scheme, an 8 Phase Shift Keying (8-PSK) scheme, an 8 Quadrature Amplitude Modulation (8-QAM) scheme, a 16-Quadrature Amplitude Keying (16-QAM) scheme, or any combination thereof (disclosed in para 0026 and 0031 “OFDM techniques allow for high-speed data communication by encoding data on multiple, simultaneous carrier frequencies that are distinct from each other…If the parameters are analog parameters, then such analog parameters are first converted into digital values, e.g., by using an analog-to-digital converter”, wherein OFDM comprises sub-carrier signals, each sub-carrier (signal) is modulated with a conventional modulation scheme (such as quadrature amplitude modulation or phase-shift keying) at a low symbol rate, so as maintaining total data rates similar to conventional single-carrier modulation schemes in the same bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first set of data of Rappl in view of Brunner, wherein the at least one symbol encoding scheme comprises a Differential Bi-Phase (DBPSK) scheme, a Coherent Bi-Phase (BPSK) scheme, a Differential Quadrature Phase (DQPSK) scheme, an Offset Quadrature Phase (O-QPSK) scheme, a Differential 8 Phase Shift Keying (D8PSK) scheme, an 8 Phase Shift Keying (8-PSK) scheme, an 8 Quadrature Amplitude Modulation (8-QAM) scheme, a 16-Quadrature Amplitude Keying (16-QAM) scheme, or any combination thereof as suggested/taught by Trinnes in order to obtain a high-speed data communication as disclosed in para 0026 by Trinnes.

Regarding claim 7, Rappl in view of Brunner does not explicitly disclose, wherein the external computing device comprises a cloud-based computing system.
Trinnes teaches, wherein the external computing device (network in Fig. 2) comprises a cloud-based computing system (see Fig. 2 or disclosed in para 0041 “a distributed computing system that includes a back-end component, e.g., as a data server, and/or a middleware component, e.g., an application server, and/or a front-end component, e.g., a client computer having a graphical user interface and/or a Web browser through which a user can interact with an example implementation, or any combination of such back-end, middleware, or front-end components.  The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network.  Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet, and include both wired and wireless networks”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the external device of Rappl in view of Brunner, wherein the external computing device comprises a cloud-based computing system as suggested/taught by Trinnes in order to obtain wireless communication as disclosed in para 0026 by Trinnes.

Regarding claim 8, Rappl in view of Brunner does not explicitly disclose, wherein the cloud-based computing system is configured to analyze the fifth set of data.
Trinnes teaches, wherein the cloud-based computing system is configured to analyze at the fifth set of data (see Fig. 2 or disclosed in para 0041 “a distributed computing system that includes a back-end component, e.g., as a data server, and/or a middleware component, e.g., an application server, and/or a front-end component, e.g., a client computer having a graphical user interface and/or a Web browser through which a user can interact with an example implementation, or any combination of such back-end, middleware, or front-end components.  The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network.  Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet, and include both wired and wireless networks”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the external device of Rappl in view of Brunner, wherein the cloud-based computing system is configured to analyze the fifth set of data as suggested/taught by Trinnes in order to obtain wireless communication as disclosed in para 0026 by Trinnes.

Regarding claim 9, Trinnes teaches, comprising a modem configured to communicatively couple to the external computing device (see Fig. 2 or disclosed in para 0041 “a distributed computing system that includes a back-end component, e.g., as a data server, and/or a middleware component, e.g., an application server, and/or a front-end component, e.g., a client computer having a graphical user interface and/or a Web browser through which a user can interact with an example implementation, or any combination of such back-end, middleware, or front-end components.  The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network.  Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet, and include both wired and wireless networks”).

Regarding claim 22, Rappl in view of Brunner does not explicitly disclose, wherein the external computing device comprises a cloud-based computing system.
Trinnes teaches, wherein the external computing device (network in Fig. 2) comprises a cloud-based computing system (see Fig. 2 or disclosed in para 0041 “a distributed computing system that includes a back-end component, e.g., as a data server, and/or a middleware component, e.g., an application server, and/or a front-end component, e.g., a client computer having a graphical user interface and/or a Web browser through which a user can interact with an example implementation, or any combination of such back-end, middleware, or front-end components.  The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network.  Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet, and include both wired and wireless networks”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the external device of Rappl in view of Brunner, wherein the external computing device comprises a cloud-based computing system as suggested/taught by Trinnes in order to obtain wireless communication as disclosed in para 0026 by Trinnes.

Regarding claims 19-21, Rappl in view of Brunner substantially discloses all the claimed limitation in claim18.
		However, Rappl in view of Brunner does not explicitly disclose, wherein the first set of data comprises digital data, and the processor is configured to convert the first set of data to a fourth set of data by converting the digital data to analog data; and encoding the analog data, wherein the analog data is encoded based on an Orthogonal Frequency Division Multiplex (OFDM) scheme, a Code division multiple access (CDMA) scheme, a Differential Bi-Phase (DBPSK) scheme, a Coherent Bi-Phase (BPSK) scheme, a Differential Quadrature Phase (DQPSK) scheme, an Offset Quadrature Phase (O-QPSK) scheme, a Differential 8 Phase Shift Keying (D8PSK) scheme, an 8 Phase Shift Keying (8-PSK) scheme, an 8 Quadrature Amplitude Modulation (8-QAM) scheme, a 16-Quadrature Amplitude Keying (16-QAM) scheme, or any combination thereof.
	Regarding claim 19, Trinnes teaches, wherein the first set of data comprises digital data (disclosed in para 0026, and 0031 “a frequency spectrum corresponding to an OFDM signal showing a single carrier frequency. OFDM techniques allow for high-speed data communication by encoding data on multiple, simultaneous carrier frequencies that are distinct from each other. In one embodiment, the high-bandwidth OFDM data signal used for data communications between the wire feeder and the power supply comprises 4096 distinct, simultaneous carrier frequencies… input parameters can be supplied by a human user, for example, via a digital interface”).
	Regarding claim 20, Trinnes teaches, the processor is configured to convert the first set of data to the fourth set of data by converting the digital data to analog data; and encoding the analog data (disclosed in para 0026, and 0031 “a frequency spectrum corresponding to an OFDM signal showing a single carrier frequency. OFDM techniques allow for high-speed data communication by encoding data on multiple, simultaneous carrier frequencies that are distinct from each other. In one embodiment, the high-bandwidth OFDM data signal used for data communications between the wire feeder and the power supply comprises 4096 distinct, simultaneous carrier frequencies… input parameters can be supplied by a human user, for example, via a digital interface”).

Regarding claim 21, Trinnes teaches,  wherein the analog data is encoded based on an Orthogonal Frequency Division Multiplex (OFDM) scheme, a Code division multiple access (CDMA) scheme, a Differential Bi-Phase (DBPSK) scheme, a Coherent Bi-Phase (BPSK) scheme, a Differential Quadrature Phase (DQPSK) scheme, an Offset Quadrature Phase (O-QPSK) scheme, a Differential 8 Phase Shift Keying (D8PSK) scheme, an 8 Phase Shift Keying (8-PSK) scheme, an 8 Quadrature Amplitude Modulation (8-QAM) scheme, a 16-Quadrature Amplitude Keying (16-QAM) scheme, or any combination thereof (disclosed in para 0026 and 0031 “OFDM techniques allow for high-speed data communication by encoding data on multiple, simultaneous carrier frequencies that are distinct from each other…If the parameters are analog parameters, then such analog parameters are first converted into digital values, e.g., by using an analog-to-digital converter”, wherein OFDM comprises sub-carrier signals, each sub-carrier (signal) is modulated with a conventional modulation scheme (such as quadrature amplitude modulation or phase-shift keying) at a low symbol rate, so as maintaining total data rates similar to conventional single-carrier modulation schemes in the same bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the processor/communication interface modules of Rappl in view of Brunner wherein the first set of data comprises digital data, and the processor is configured to convert the first set of data to a fourth set of data by converting the digital data to analog data; and encoding the analog data, and wherein the analog data is encoded based on an Orthogonal Frequency Division Multiplex (OFDM) scheme, a Code division multiple access (CDMA) scheme, a Differential Bi-Phase (DBPSK) scheme, a Coherent Bi-Phase (BPSK) scheme, a Differential Quadrature Phase (DQPSK) scheme, an Offset Quadrature Phase (O-QPSK) scheme, a Differential 8 Phase Shift Keying (D8PSK) scheme, an 8 Phase Shift Keying (8-PSK) scheme, an 8 Quadrature Amplitude Modulation (8-QAM) scheme, a 16-Quadrature Amplitude Keying (16-QAM) scheme, or any combination thereof as suggested/taught by Trinnes in order to convert the first set of data or convert the second set of data from analog to digital to able to transmit the converted sets of data to external computing device since cannot receive the analog data as disclosed in para 0031 by Trinnes and in order to obtain a high-speed data communication as disclosed in para 0026 by Trinnes.

Response to Amendment
The claims amendment of 01/31/2022 is acknowledged. 

Response to Arguments
Applicant's arguments filed on 01/31/2022 have been fully considered.
With respect to the 101 rejections regarding claims 1 and 18 recite an abstract ideal, Applicant's arguments have been fully considered but they are not persuasive. In this case, the additional elements of: a power conversion circuitry, a communication system/communication circuit/processor and one or more power lines are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Particularly, the communication system is simply a generic computer component that executes the above-identified instructions (rules) to enable each welding power supply unit to communicate with other welding power supply units. Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the power conversion circuitry, communication circuit/processor or one or more power lines.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing or welding arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing or welding industry arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., the power conversion circuitry, communication circuit/processor or one or more power lines) because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
With respect to the 102, and 103 rejections, Applicant’s arguments have been fully considered and are persuasive, the rejections are withdrawn from further consideration, however, Applicant's amendment and Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/31/2022 prompted the new ground(s) of rejection presented in this Office action.  

Interview Summary
On Tuesday May 17th, 2022, Examiner Amendments were proposed to Mr. Chad Pahnke via a voicemail as follows:
Claims 24 and 25 are objected to because of the following informalities: 
Regarding claim 24, it is suggested to delete “to” after “configured to” in lines 4 and 7.
Regarding claim 25, it is suggested to delete the term “the external computing system” in lines 2 and 5, and replace with the term “the external computing device” as cited in claim 1.
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the communication system enables communication between the external computing system and each of the first welding power supply unit and the second welding power supply unit via the one or more power lines and via the communication system” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification discloses, the communication system enables communication between the external computing system/device and each power supply unit via a different network connection than the one or more power lines (also recited in lines 16 and 17 of claim 1).
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In particular, the limitations “the communication system enables communication between the external computing system and each of the first welding power supply unit and the second welding power supply unit via the one or more power lines and via the communication system” are in conflict over which the limitations recited in lines 16 and 17 of claim 1, wherein the communication system enables communication between the external computing system/device and each power supply unit via a different network connection than the one or more power lines.
In claims 1 and 18, it was proposed to further include the first and the second power supply unit, each configured to receive input power from the power source via one or more power lines, condition the welding output power, and provide welding output power, wherein each power supply unit is configured to communication to each other via one or more power lines as recited in claim 24 to overcome the 101 rejections.
However, no agreement was made.

Conclusion
Applicant's amendment and Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/31/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a) and see MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761